


Exhibit 10.2


 
[clgxverticala01.jpg]
Corporate Office
40 Pacifica, Suite 900
Irvine, California 92618
USA











June 16, 2014


Barry Sando
1 CoreLogic Drive
Westlake, TX 76262


RE: Amendment to Employment Agreement


Dear Barry:


Following our discussions, this letter (this “Letter”), effective as of June 16,
2014, describes certain changes to the terms and conditions of your employment
and, once signed, will serve as an amendment to the Employment Agreement between
you and CoreLogic, Inc. (the “Company”), dated May 3, 2011 (the “Employment
Agreement”). Any terms used in this Letter that are not defined herein have the
definition ascribed to them in the Employment Agreement. Note that you are
referenced as “the Executive” herein.


This Letter, when fully executed, together with the Employment Agreement, which
specifically incorporates the Confidential Information and Inventions Agreement
you executed and corporate policies of the Company, reflects the entire
agreement regarding the terms and conditions of your employment. Unless
expressly modified by this Letter, the terms and conditions of the Employment
Agreement will remain the same. To the extent that the terms of this Letter are
inconsistent with the terms of your Employment Agreement, this Letter supersedes
the terms of your Employment Agreement.


Section 1.2 of the Employment Agreement is hereby amended and restated in its
entirety as follows:


Duties. During the Period of Employment, the Executive shall serve the Company
as its Group Executive and Executive Vice President for Technology and
Processing Solutions and Asset Management and Processing Solutions and shall
have such other duties and responsibilities as the Chief Operating & Financial
Officer (the “COFO”) or the Chief Executive Officer (the “CEO”) shall determine
from time to time. The Executive shall be subject to the corporate policies of
the Company as they are in effect from time to time throughout the Period of
Employment (including, without limitation, the Company’s Code of Conduct, as it
may change from time to time). During the Period of Employment, the Executive
shall report directly to the COFO.


By executing this Letter, you confirm your decision to accept the amendment to
the terms of your Employment Agreement and you agree that your employment will
continue to be governed by the Employment Agreement, as amended by this Letter.






--------------------------------------------------------------------------------








I have provided you two originals of this letter. Please sign both originals,
and return one original to me no later than June 27, 2014.




Very truly yours,


CoreLogic, Inc.


/s/ Anand Nallathambi


Anand K. Nallathambi
President & Chief Executive Officer






Read, understood, consented to, and agreed to as of this 26 day of June , 2014:


/s/ Barry M. Sando                            
Barry M. Sando


















































Page | 2


